Citation Nr: 0205628	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  99-07 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
September 1945.  





This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO) in which the RO denied entitlement to 
service connection for the cause of the veteran's death.  

In July 2000 the Board denied the appellant's claim as not 
well grounded.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

As a result of the above change in the law, the Court vacated 
and remanded the Board's October 2000 decision in February 
2001.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, (West 1991 & 
Supp. 2001); 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records do not document any reference to 
nephritis.  In his April 1946 Affidavit for Philippine Army 
Personnel, the veteran specified that he did not receive any 
wounds or illnesses while in the service.  

The April 1946 separation examination indicated that all 
bodily systems either revealed no defects or were normal.  In 
particular, the genito-urinary system was found to be normal.  
No diagnosis of an impairment was documented.  

In June 1997 the appellant submitted a claim for service 
connection for the cause of the veteran's death.  She 
asserted that the veteran was a prisoner-of-war (POW) and was 
therefore entitled to benefits under the liberalized 
legislation pertaining to POWs.  

In June 1997 the Office of the Local Civil Registrar 
certified that the Register of Death documented that the 
veteran died of chronic glomerulo nephritis in March 1995.  

In June 1997, Dr. EAJ certified that he had treated the 
veteran for chronic glomerulo nephritis from 1993 up to early 
1995.  

Other private medical records received in April 1998 
generally document intermittent treatment of the veteran for 
various symptoms from July 1985 to January 1995, but they do 
not document any specific diagnosis, and they do not document 
any references linking his nephritis to military service.  

Also received in April 1998 is a May 1993 x-ray report that 
documented moderately advanced pulmonary tuberculosis (PTB) 
(radiologically stable since November 1992), arteriosclerotic 
cardiovascular disease, and compensatory emphysema of the 
right lower lung.  

In June 1998 the RO received medical records from Dr. EJ 
documenting treatment from 1985 to 1993 for various symptoms, 
including a cough, back pain, and dizziness.  However, these 
records do not document any specific diagnoses, and do not 
link the cause of the veteran's death to service.  

In February 1999 the appellant submitted a substantive appeal 
in which she contended that the veteran had suffered from 
nephritis within one year from his separation from service.  

Criteria

General Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  



Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for arteriosclerosis, nephritis, and active tuberculosis if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2001);  38 C.F.R. §§ 3.307, 3.309 (2001).


Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2001).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  

It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. 3.312(c) (2001).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (2001); Lathan v. Brown, 7 Vet. App. 359 (1995).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POW's listed in 38 C.F.R. § 3.309(c) (2001), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (2001).  

If a veteran is:

(1) A former prisoner of war and; 

(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Preliminary Matter: Duty to Assist

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001)).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  She has been provided with notice of the 
requirements for service connection of the cause of the 
veteran's death.  She was specifically notified of such 
requirements by letter in September 1997 and again in January 
1998.  She was also provided with notice of the types of 
evidence needed to substantiate her claim in the January 1998 
letter.  She was also notified of these requirements in the 
August 1998 rating decision, which also provided her with a 
rationale explaining why the evidence did not allow for a 
grant of her claim.  

The December 1998 Statement of the Case (SOC), in addition to 
providing a rationale of the RO's decision, also provided the 
appellant with notice of the specific regulations pertaining 
to her claim.  In light of the above, the Board finds that 
the duty to notify has been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by the appellant as well as 
authorized by her to be obtained.  

In particular, the RO has requested and obtained the service 
medical records.  The only post-service medical records 
identified and authorized for release by the appellant were 
records from Drs. EJ and SP.  The RO requested records from 
these physicians, who were located at the same address, and 
received records in response.  She has not identified any 
other pertinent evidence which has not been obtained.  
38 U.S.C.A. § 5103A(a), (b), (c) (West Supp. 2001); see also 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)).  

The Board finds that a VA medical opinion is not required in 
this case because, as will be discussed in greater detail 
below, there is no indication that the cause of the veteran's 
death may be associated with the veteran's military service.  

In reaching this conclusion, the Board has considered all the 
evidence of record, including the appellant's assertions.  
However, aside from her assertions, there is no other 
evidence on file even hinting that the cause of the veteran's 
death, nephritis, may be associated with service.  There is 
no inservice documentation of this disease; in fact, the 
separation examination revealed no defects or diseases.  

Further, there is no documentation of nephritis until 1993, 
approximately 48 years after the veteran's discharge from 
service.  

In general, aside from the appellant's contentions, there is 
no evidence on file, competent or otherwise, indicating that 
the causes of death were incurred or first manifested during 
service or during an applicable presumption period.  Nor is 
there any other evidence (e.g., a medical opinion) indicating 
a relationship between the causes of death and service.  

Thus, the Board finds that the evidence, when considered in 
its entirety, does not indicate that any of the veteran's 
disabilities may be associated with his active military 
service.  38 U.S.C.A. § 5103A(d)(2)(B) (West Supp. 2001).  

Furthermore, obtaining a medical opinion would not provide 
the evidence of inservice incurrence of a disability that is 
missing from this case.  Thus, there is no reasonable 
possibility that obtaining such a medical opinion would 
substantiate the claim.  See 66 Fed. Reg. 45,626, 45,631.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent determination was 
issued to the appellant.  As a result, the Board has 
considered the applicability of Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  

In Bernard, the Court held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration in the first instance of her 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the appellant under this new 
law.  Moreover, the appellant has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  In view of the 
foregoing, the Board finds that the appellant will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of the 
appellant's claim.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). ).  In fact, the Court recently stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.  


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (Observing that in a case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted).  

After a careful review of the record, the Board concludes 
that a preponderance of the medical evidence demonstrates 
that the cause of the veteran's death was not incurred in or 
was the result of a disability incurred in or aggravated by 
service.  

The certified register of death lists chronic glomerulo 
nephritis as the cause of the veteran's death.  Chronic 
nephritis is active and slowly progressive parenchymal 
((meaning pertaining to "the essential elements of the 
organ")) renal disease.  Brown v. Principi, 15 Vet. App. 421, 
423 (2002).  



Glomerulonephritis is nephritis accompanied by inflammation 
of the capillary loops in the glomeruli of the kidney.  
Booten v. Brown, 8 Vet. App. 368, 371 (1995).  The medical 
evidence of record does not establish that this disability is 
related to an injury or disease incurred during active 
service.  

The record does not show that nephritis was diagnosed within 
one year of the veteran's discharge from service, and there 
is no competent evidence establishing that it first became 
manifest during this time.  In fact, Dr. EAJ noted that he 
had treated the veteran for nephritis only since 1993.  
Therefore, presumptive service connection for the cause of 
death is not warranted.  38 C.F.R. § 3.309(a).  As an aside, 
the Board also notes that neither active PTB nor 
arteriosclerosis were diagnosed within one year of the 
veteran's separation from service.  

The cause of the veteran's death, nephritis was never noted 
in service; in fact, he specifically denied incurring any 
illnesses or injuries during his military service in his 
Affidavit for Philippine Army Personnel.  Furthermore, no 
defects or diseases were documented on separation 
examination, and the genito-urinary system was found to be 
normal.  

There is no competent medical evidence linking the cause of 
the veteran's death to service.  As noted above, no defects 
were found on separation examination, and there is no medical 
evidence even suggesting that the cause of his death could be 
related to service in some manner.  Nor is there medical 
evidence of a relationship between the cause of death and any 
alleged continuity of symptomatology (the Board notes that 
the appellant does not appear to have made such a 
contention).  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).  



The appellant's own assertions that the cause of death is 
related to service, or that nephritis first became manifest 
within one year of the veteran's separation from service are 
not competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Finally, the Board notes that the appellant initially 
contended that service connection was warranted based on the 
veteran's status as a POW.  The Board finds that the POW 
presumptive regulations are not for application here because 
nephritis is not one of the diseases included as one of the 
presumptive diseases associated with being a POW.  See 
38 C.F.R. § 3.309(c).  Furthermore, the service department 
certified that the veteran was not a POW.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

Because the probative evidence has not established that a 
disability incurred in or aggravated by active service (as 
indicated above, it has not been established that any 
disabilities, including the cause of death, were incurred 
during service) was the principal or contributory cause of 
the veteran's death, the Board finds that the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death must be denied.  38 C.F.R. § 3.312.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

